DAVIDSON, P. J.
Appellant was convicted of burglary; his punishment being assessed at 12 years’ confinement in the penitentiary.
The record is before us without bills of exception or statement of facts. The motion for new trial sets up error on the part of the court in refusing to continue the case. *772This matter cannot be reviewed in the absence of bill of exceptions.
There are several grounds in the motion for new trial alleging error on the part of the court in regard to the admission of evidence. These matters cannot be reviewed in the absence of bill of exceptions.
The twenty-second and twenty-third grounds of the motion for new trial are reserved to remarks of the county attorney. They are simply stated as grounds of the motion, without any verification or bills of exception, and cannot be considered.
The judgment is affirmed.